DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." 
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., etc.) Specification/Drawings support for such amendments and accompanying remarks/arguments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 10777520 in view of US Publication No. 20200006270 to Lee et al. (“Lee”) and/or US Publication No. 20210013303 to Chen et al. (“Chen”) and/or US Publication No. 20160086967 to Lee et al. (“Lee2”). Although the claims at issue are not identical, they are not patentably distinct from each other, in view of cited prior art teaching, because  the instant claims are obviated by the patented claims in view of exemplary teachings found in the teachings of prior art cited above. A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over (in a non-statutory double patent rejection) the earlier claim. In re Lonqi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Bercl, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). Ely Lilly and Co. v Bar Laboratories, Inc., United States Court of Appeals for the Federal Circuit, on petition claim 1, and dependent claims thereof, the salient difference between the Application claims and the patent claims (at least claims 1-8 in US Patent 10777520) is that the patent claims do not include limitations directed to first metal pad in the memory cell region and second metal pad in the peripheral region (more generally pads in the cell region and pads in the peripheral region) and that the peripheral region is vertically connected (stacked) to the memory region by the pads; however, this is obviated by the prior art references cited above; for example, Lee in at least FIG. 18 teaches cell region MC and peripheral region PC connected vertically by pads PAD2 in the memory region and pad PAD1 in the peripheral region; similarly Chen in at least FIG. 6 teaches memory region 500 and peripheral region 400 connected vertically by pads 586 in 500 and 486 in 400; likewise, Lee2 teaches in at least FIG. 7 memory region 110 and peripheral region 120 connected vertically by pads PCT and MCT. In regard to at least independent claim 10, and dependent claims thereof, the salient difference between the Application claims and the patent claims (at least claims 1-8 in US Patent 10777520) is similar to that of claim 1 of the present Application: the patent claims do not include the previously addressed pads and vertical connectivity, but also do not include that the non-volatile memory is a solid state driver (SSD); however, this is obviated by the teachings included in Lee and Lee2; Lee, for example in at least [0137] provides that the non-volatile memory is a solid state device (SSD); similarly, Lee2 in at least [0087] provides that the non-volatile memory is a solid state claim 16, and dependent claims thereof, the difference between the Application claims and the patent claims (at least claims 14-18 in US Patent 10777520) are obvious variants of one another. One of ordinary skill in the art before the effective filing of the present Application would have quite easily complemented the teachings of the prior art references above cited with the claimed invention of the patent: at a most basic level, connecting memory regions and peripheral regions vertically, that is stacking up these regions provides the advantageous opportunity to reduce semiconductor (Chip) are; Miniaturization of electronic devices such as cell phones and the like demand that internal components also be reduced in size; one such component, and very relevant component at that is memory devices; reducing the area of memory devices, which can integrate billions of memory cells, can help in the goal of electronic device miniaturization. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827